Citation Nr: 0730393	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.  In July 2006, 
the Board remanded the case to the RO for additional 
evidentiary and procedural development.  Thereafter, the 
denial of VA compensation for PTSD was confirmed in a June 
2007 rating decision.  The case was returned to the Board in 
August 2007 and the veteran now continues his appeal.


FINDINGS OF FACT

The veteran has a clinical diagnosis of PTSD that has been 
linked to a verifiable combat-related stressor that occurred 
during his period of active duty.


CONCLUSION OF LAW

PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
As will be discussed below, because this claim is being 
granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.

Factual background and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

Department regulations require three elements to establish 
service connection for PTSD: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), and supported by findings on the examination 
report); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  If a claimed 
in-service stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.

In the present claim, the veteran has submitted private, VA, 
and Social Security Administration (SSA) medical records 
dated from 2004 - 2007, which confirm his clinical diagnosis 
of PTSD that has been objectively linked to his claimed in-
service stressors.  These alleged stressors include being 
present at the United States military facility at Bien Hoa, 
Republic of Vietnam, when the base was receiving enemy small 
arms and artillery fire, and of being posted on night guard 
duty on the airstrip at Tan Son Nhut Air Force Base, Republic 
of Vietnam, between late November - early December 1970, and 
coming under enemy small arms fire that resulted in the 
deaths of two soldiers who were in an adjacent guard post.  
According to the veteran's account, he saw the dead soldiers' 
corpses the following day and was tasked with placing their 
remains inside of body bags.  In an August 2004 lay witness 
statement, Mr. M.E.G. attested to being an Army veteran who 
served with the veteran in Vietnam during the time of this 
incident and that the veteran related the aforementioned 
stressor account to him after returning to barracks the day 
that the incident happened.

The veteran also related a story of being shown the mutilated 
corpses of American soldiers in open body bags upon his first 
arrival in the Republic of Vietnam and reacting with horror.  
He stated that he was presented with this display as part of 
a deliberate effort to harden new arrivals of "what was to 
come" for them.  He also reported that he served as a 
courier who hand-delivered military documents between the 
various commands in Long Binh, Tan Son Nhut Air Force Base, 
and Bien Hoa, and that during several courier missions he 
came under enemy fire and returned fire in kind, becoming so 
frightened during the experience that he once accidentally 
voided his bladder on himself.

The veteran's service records show that he served in the 
United States Army as a clerk typist posted with the Military 
Assistance Command - Vietnam (MACV) and stationed in Long 
Binh, Republic of Vietnam, from September 1, 1970 to June 19, 
1971.  Neither his military decorations nor his service 
records (including both his personnel and medical records) 
indicate that he had participated in direct combat against 
the enemy, nor do they directly or obliquely corroborate his 
stressor accounts.  The account of being deliberately 
presented by fellow servicemen with a shocking view of 
mutilated American corpses in open body bags is an apocryphal 
story in itself, and thus not objectively verifiable.  A 
research report from the Center for Unit Records Research 
(CURR) also was unable to corroborate the account of the 
deaths of two American soldiers on flightline guard duty at 
Tan Son Nhut Air Force Base in late 1970.  However, the CURR 
report does show that on November 17, 1970, the Bien Hoa 
military base came under a three-minute enemy rocket attack, 
during which the base received an incoming barrage of 24 
rockets.  Then, on December 17, 1970, the Bien Hoa facility 
received three explosions from incoming enemy artillery.

Vietnam War-era maps of the Republic of Vietnam show that the 
city of Bien Hoa was the location of an allied military 
airbase that was geographically located adjacent to the 
massive American military base at Long Binh, where MACV 
operated.  According to the veteran's accounts, he was a 
courier who held a top secret security clearance and was 
tasked with personally delivering military documents between 
various military commands in Long Binh, Tan Son Nhut, and 
Bien Hoa.  A review of his service records confirm that he 
did hold a top secret security clearance, although the 
records only show that he was a clerk typist and do not 
corroborate his account of being a courier.

Written statements from the veteran and his family members, 
friends, and former co-workers dated in 2004 - 2007 show, in 
pertinent part, that after returning home following his 
discharge from service in June 1971, the veteran had become 
distant, easily angered, and irritable.  Although he was 
emotionally distant from his spouse and children, an 
apparently tried to keep his PSTD symptoms at bay through the 
use of alcohol, he nevertheless maintained a career as an 
employee at a power company that lasted over 30 years in 
order to support his family.  According to these accounts, 
the veteran immersed himself in his work to minimize having 
to reflect upon his traumatic memories of his Vietnam War 
experience, but after retiring in 2004 (due, in part, to 
having increasing difficulty working effectively with others 
at the workplace), he had more opportunities for his mind to 
begin occupying itself with intrusive thoughts and disturbing 
recollections of his military experience, ultimately causing 
him to seek professional therapy for what eventually was 
clinically demonstrated to be PTSD.  In this regard, the 
veteran's medical records, which include his service medical 
records and a June 1985 VA medical examination, reflect that 
he had no diagnosis of any psychiatric disorder prior to 
2004.

The Board has considered the aforementioned evidence.  While 
the veteran has an established clinical diagnosis of PTSD 
that has been linked to his in-service stressors, most of his 
stressors are either unverified or unverifiable, except for 
his account of having been present in Bien Hoa when the 
military base received incoming enemy fire.  The historical 
evidence indicates that Bien Hoa was attacked by enemy 
artillery in November and December 1970, concurrent with the 
veteran's period of service in Vietnam from September 1970 - 
June 1971, and the geographic location of Bien Hoa was 
adjacent to the veteran's known posting at Long Binh, such 
that it is not implausible to assume that he would have 
traveled frequently between the two locations in the course 
of performing his military duties.  The outcome of this 
decision thus turns entirely upon the credibility of the 
veteran in this regard.  The Board finds that the veteran's 
post-service clinical and social history presents a credible 
portrait of a man who spent his post-service years earnestly 
trying to contain his PTSD symptoms, maintain himself as a 
productive member of society, and provide for his family for 
over 30 years, and that he finally succumbed to his PTSD as 
he approached retirement age and his children became adults, 
having had more time in the reduced distractions of career 
and family to reflect upon his traumatic wartime experiences.  
Therefore, resolving all doubt in the veteran's favor, the 
Board will allow his claim for VA compensation for this 
psychiatric disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for PTSD is granted, subject to the applicable law 
and regulations that govern awards of VA compensation.  See 
38 C.F.R. § 3.400 (2007).


ORDER

Service connection for PTSD is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


